         Case 1:20-cv-00560-DCN Document 23 Filed 08/31/21 Page 1 of 3




Eric B. Swartz, ISB #6396
JONES & SWARTZ PLLC
Landmark Legal GroupTM
623 West Hays Street
Boise, ID 83702
Telephone: (208) 489-8989
Facsimile: (208) 489-8988
Email: eric@jonesandswartzlaw.com

Attorneys for Defendant


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


 KEVIN CHURCHMAN, an individual,
                                                       Case No. 1:20-cv-560-DCN
                        Plaintiff,
                                                       MOTION FOR LEAVE OF COURT TO
 vs.
                                                       WITHDRAWAL AS COUNSEL FOR
                                                       DEFENDANT NATIONAL
 NATIONAL HOUSECHECK
                                                       HOUSECHECK CORPORATION
 CORPORATION, a Delaware Corporation,

                        Defendant.


       Pursuant to District Court Local Rule 83.6(c)(1), Eric Swartz and Jones & Swartz PLLC

seeks leave of Court to withdraw as counsel of record for Defendant National HouseCheck

Corporation. Good cause exists for permitting counsel to withdraw, and withdrawing will not

cause delay or prejudice the Plaintiff.

       The good cause for Counsel’s withdrawal includes lack of communication and/or

cooperation by Defendant. Such lack of communication and/or cooperation is frustrating counsel’s

ability to represent the Defendant while also fulfilling ethical obligations. Additionally, Defendant

has not complied with the terms of engagement of counsel.



MOTION FOR LEAVE OF COURT TO WITHDRAWAL AS COUNSEL FOR DEFENDANT NATIONAL
HOUSECHECK CORPORATION – 1
         Case 1:20-cv-00560-DCN Document 23 Filed 08/31/21 Page 2 of 3




       A proposed order required by Rule 83.6(c)(1) is submitted herewith. Contemporaneously

with the filing of this motion counsel will send this motion, along with a notice of the hearing on

this motion to Defendants at their last known physical address:


       National HouseCheck Corporation
       950 West Bannock Street, Suite 1100
       Boise, ID 83702

       DATED this 31st day of August, 2021.

                                                     JONES & SWARTZ PLLC



                                                     By       /s/ Eric B. Swartz
                                                                 ERIC B. SWARTZ




                                CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on this 31st day of August, 2021, a true and correct copy of the
foregoing MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT NATIONAL HOUSECHECK
CORPORATION was served on the following individual(s) by the method indicated:




         Vaughn Fisher                                    [   ]
                                                              U.S. Mail
         Christopher Brown                                [   ]
                                                              Fax: 208-514-1900
         FISHER HUDSON SHALLAT                            [   ]
                                                              Hand Delivery
         950 West Bannock Street                          [   ]
                                                              vaughn@fisherhudson.com
         Suite 630                                            chris@fisherhudson.com
         Boise, ID 83702                                      service@fisherhudson.com
                                                          [X] ECF




MOTION FOR LEAVE OF COURT TO WITHDRAWAL AS COUNSEL FOR DEFENDANT NATIONAL
HOUSECHECK CORPORATION – 2
       Case 1:20-cv-00560-DCN Document 23 Filed 08/31/21 Page 3 of 3




                                         ______/s/ Eric B. Swartz__________
                                               ERIC B. SWARTZ




MOTION FOR LEAVE OF COURT TO WITHDRAWAL AS COUNSEL FOR DEFENDANT NATIONAL
HOUSECHECK CORPORATION – 3
